ACCEPTED
                                                                                                                                  01-14-00822-CV
                                                                                                                        FIRST COURT OF APPEALS
                                                                                                                                HOUSTON, TEXAS
                                                                                                                             2/2/2015 10:25:40 PM
                                                                                                                              CHRISTOPHER PRINE
                                                                                                                                           CLERK



Appellate Docket Number: 01-14-00822
Appellate Case Style: Weylin Alford
                                                                                                                FILED IN
                 Vs. The State of Texas                                                                  1st COURT OF APPEALS
                                                                                                             HOUSTON, TEXAS
Amended/corrected statement:                                                                             2/2/2015 10:25:40 PM
                                                                                                         CHRISTOPHER A. PRINE
                                                                                                                 Clerk
                              DOCKETING STATEMENT (Criminal)
                                    Appellate Court: First
                         (to be filed in the court of appeals upon perfection of appeal under TRAP 32)


1. Appellant                                                                II. Appellant's Attorney(s)
                                                                                 Lead Attorney
First Name:        Weylin
                                                                            First Name: Glenn J. Youngblood
Middle Name:

Last Name:         Alford

Suffix:

Appellant Incarcerated?          X Yes            No


Amount of Bond: 0

Pro Se:




Trial Attorney:                                                             Appellate Attorney:

                   Pro Se
                                                                            Glenn J. Youngblood

Appointed:        Retained:                                                 Appointed:              Retained:

                                                                            If appointed, was a hearing on indigency held?
                                                                            Yes          No 
Address:                                                                    Address:
Harris County Jail
701 San Jacinto Street                                                      5555 West Loop South, Ste. 395
 JA07/N1 03A                                                                Bellaire, Texas 77401

Telephone:                                                                  Telephone: (713) 432-1013
(include area code)                                                         (include area code)
Telecopy:                                                                   Telecopy: (713) 432-1013
(include area code)                                                         (include area code:
SBN:                                                                        SBN: 22217400
HOU05:76691.1

                                                                       -1   -
II.    Perfection of Appeal, Judgment and Sentencing (Tex.R.App.P., Rule 32.2(b), (d), (f), (g), (h), (I), (j), (k))):
Date trial court imposed or suspended sentence in open court Date notice of appeal filed in trial court:
or date court entered appealable order;

10/02/2014                                                        10/6/2014

(Attach a signed copy, if possible                                (Attach file-stamped copy; if mailed to the trial court clerk,
                                                                  also give date of mailing)

Offense charged:                                                  Punishment assessed:
Burglary of a Habitation with Intent to Commit Assault
                                                                  30 years


Date of offense:                                                  Is the appeal from a pre-trial order?

10/12/2013                                                            Yes       No 

                                                                  If yes, please specify.
Defendant’s plea:
Not Guilty TO PRIMARY CHARGE;
TRUE TO ENHANCEMENT PARAGRAPHS;


If guilty, does Defendant have trial court’s permission to
appeal?                                                           Does the appeal involve the validity of a statute, rule or
                                                                  ordinance?
        Yes     No
                                                                      Yes         No 
Was the trial jury or non-jury?

       Jury       Non-jury                                       If yes, please specify.

Guilt or innocence phase:

       Jury       Non-jury                                       Will you challenge this Court’s jurisdiction? If Yes,
                                                                  explain.
Punishment phase:
                                                                  NO.
        Jury         Non-jury



III.   Actions Extending Time To Perfect Appeal (Tex.R.App.P., Rule 32.2(e)):
                                                      Filed
               Action                        Check as appropriate                                         Date Filed
Motion for New Trial                  No                 Yes

Motion in Arrest of Judgment                No                   Yes

Other (specify                              No                   Yes




HOU05:76691.1

                                                             -2   -
IV.     Indigency Of Party (Tex.R.App.P., Rule 32.2(n): (Attach file stamped copy of motion and affidavit)
                                                               Filed
                  Event                               Check as appropriate                     Date                 N/A
Motion and affidavit filed                  No                      Yes
Date of Hearing:
Date of order:
Ruling on motion
Granted        Denied
V.     Trial Court and Record (Tex.R.App.P., Rule 32.2(c), (l), (m)):
Court:                                 County                                     Trial Court Docket Number
                                                                                  (Cause No.):
District                               Harris                                     1404673




Trial Judge (who tried or disposed of case);                    Court Clerk (District Clerk):
                                                                Chris Daniel, District Clerk
The Hon. Ryan Kelley Goeb Patrick                               Harris County, Texas

Telephone Number: (713) 755-6336                                Telephone Number:
(include area code)                                             (include area code

Telecopy Number:                                                Telecopy Number:
(include area code)                                             (include area code)


Address:                                                        Address:

1201 Franklin                                                   1201 Franklin
Houston, Texas 77002-1923                                       Houston, Texas 77002-4651




Clerk’s record requested?    Will request                                                       Was requested on:

      Yes       No          (Note: No request required under Tex.R.App.P., Rule 34.5(a),       10/02/2014
                             (b))

Court Reporter or Court Recorder:                               Court Reporter or Court Recorder:

Linda Hacker                                                    Court Reporter
Official Court Reporter

                                                                Telephone Number: Unk
Telephone Number: (713) 755-6362                                (include area code)
(include area code)

                                                                Telecopy Number:
Telecopy Number:                                                (include area code)
(include area code)


HOU05:76691.1

                                                           -3   -
                                                                               Address:
Address:
177th District Court 1201 Franklin 19th Floor Houston, Tx
77002-1923

                                                                               (Attach additional sheet if necessary for additional court
(Attach additional sheet if necessary for additional court                     reporters/recorders)
reporters/recorders)
Legnth of trial (approximate): 4 days                                          State arrangements made for payment of court
                                                                               reporter/recorder: Pauper’s Oath
Reporter’s or Recorder’s Record        None                                    Will request           Was requested on: 10/02/2014
(check if electronic recording 
VI.      Related Matters: List any pending or past related appeals before this or any other Texas appellate court by court ,
         Docket number, and style.

         None


VIII.   Signature:

Date: February 2, 2015

 Glenn J.
                          Digitally signed by Glenn J. Youngblood
                          DN: cn=Glenn J. Youngblood, o,
                          ou=Attorney at Law, email=glenlaw@att.net,

 Youngblood               c=US
_________________________________
                          Date: 2015.02.02 21:32:37 -06'00'
Signature of counsel
(or pro se party)                                                                         State Bar No.: 22217400

Printed Name: Glenn J. Youngblood

VII.     Certificate of Service: The undersigned counsel certifies that this docketing statement has been served on the
         following lead counsel for all parties to the trial court’s order or judgment as follows on
         February 2, 2015.


         Harris County District Attorney’s Office
         Appellate Division
         201 Fannin
         Houston, Texas 77002
         (713) 755-5809 FAX                                             Glenn J.              Digitally signed by Glenn J. Youngblood
                                                                                              DN: cn=Glenn J. Youngblood, o,
                                                                                              ou=Attorney at Law,

                                                                        Youngblood            email=glenlaw@att.net, c=US
                                                                                              Date: 2015.02.02 21:33:03 -06'00'
                                                                       _________________________
                                                                       Glenn J. Youngblood

(Tex.R.App.P., Rule 9.5(e) requirements stated below use additional sheets, if necessary)

Note: Certificate of service Requirements (Tex.R.App.P., Rule 9.5(e)); A certificate of service must be signed by the
      Person who made the service and must state:
      (1)    the date and manner of service;
      (2)    the name and address of each person served; and
             if the person served is a party’s attorney, the name of the party represented by that attorney.




HOU05:76691.1

                                                                          -4   -